DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Conducted
The interview conducted on June 24, 2022, by and between Applicant's representative, Mr. Alec Larsen, Supervisory Primary Examiner (SPE) Yin-Chen Shaw and Examiner Paul Skwierawski is memorialized here and has been further memorialized and documented in the Form PTOL-413 “Interview Summary”.
Issues Overcome At Interview
Originally-filed independent claim 17 and dependent claims 18-20 supported interpretations under 35 U.S.C. 112(f), and rejections under all of 112(a) "Single Means", 112(b) and 101, as was set forth in the March 24, 2022, Communication from the Office.  During the June 24, 2022, interview, Applicant's representative, Mr. Alec Larsen, indicated that a first instance of claim 17 (there are duplicated claim 17s) provided within Applicant’s April 25, 2022 Response would be adopted as claim 17 for the application, and it was agreed that the above-mentioned interpretations and rejections would be overcome with respect to adopted claim 17.  Any interpretations and/or rejections other than for claim 17, which have not been overcome with respect to dependent claims 18-20, have been repeated at appropriate locations within this communication.
Specification
The specification is objected to because of the following informalities.  Correction is required.  
Paragraph [0016], line 6, after “can” insert “be” to improve English;
Paragraph [0026], line 12, change “105” to “102”, to correct an erroneous reference numeral;
Paragraph [0078], on each of lines 2, 4, 6 and 7, change “403” to “402”, to correct an erroneous reference numeral; 
Paragraph [0079], on each of lines 2 and 5, change “403” to “402”, to correct an erroneous reference numeral;
Paragraph [0080], line 9, after “transfer”, insert “of”, to improve English;
Paragraph [0082], second last line, after “verification”, insert “of”, to improve English;
Paragraph [0115], on each of lines 2 and 3, change “612” to “608”, to correct an erroneous reference numeral; 
Paragraph [0116], on each of lines 6, 7 and 14, change “612” to “608”, to correct an erroneous reference numeral;
The original specification does not contain any mention of the FIG. 3 “Radio(s)” block 324, and must be amended to contain such mention or the FIG. 3 “Radio(s)” block 324 must be removed from the drawings.
Claim Objections
Amended claim 17 is objected for the following informality: the acronym, “GPS“ recited should be provided together with it full unabbreviated form when first recited in a claim or claim thread, in order to clearly convey and memorialize the acronym’s intended meaning when first recited.
Applicant's 4/24/2022 Pre-Interview Response presented two instances of proposed claim 17s.  Redundant numbering of claims is not accordance with 37 CFR 1.126.  Therefore, claim 17 is objected for such deficiency.  Applicant is reminded that when new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  During the interview conducted on June 24, 2022, Applicant's representative, Mr. Alec Larsen, indicated that the first instance of claim 17 would be adopted as claim 17 for the application and examination purpose.  The second instance of claim 17 must be canceled or re-numbered consecutively beginning with the number next following the highest numbered claims previously presented. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Of relevance to the discussions which follow, 35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof."  Further, MPEP 2181(II)(B) which provides guidance re “Computer-Implemented Means-Plus-Function Limitations”, states that, “…the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that specification must disclose an algorithm for performing the claimed function.” That is, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor which is disclosed in the specification, to a special purpose computer.
In claim 18 (dependent from claim 17), “… a digital token transfer approval component” is being interpreted according to 35 U.S.C. 112(f) as a generic placeholder (or nonce) coupled with the functional language “…for validating a transfer of the digital token from the first address to the second address based at least in part on a determination that the received transferor request associated with the first address, and the received transferee request associated with the second address, each includes the corresponding set of determined location parameters that correspond to the common physical location.”  Applicant’s original FIG. 6 does illustrate a “digital token transfer approval component 604”, while para. [0111] of the original specification generally describes that such component may be part of a “…node 610 (such as the computing device 110 and/or computing node 100)” and “…may be embodied in a hardware component, software component and/or computer executable code”.  See also, para. [0113] for further descriptions.  However, no written description in the Specification of the instant application has been identified that would disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the detailed functions of the claimed digital token transfer approval component.  
In claim 19 (dependent from claims 18/17), “… a communication component” is being interpreted according to 35 U.S.C. 112(f) as a generic placeholder (or nonce) coupled with the functional language “…for communicating, to at least one neighboring node of the distributed ledger network, the received transferor request associated with the first address, and the received transferee request associated with the second address based on a determination that the transfer of the digital token from the first address to the second address is valid.” Applicant’s original FIG. 6 does illustrate a “communication component 606”, while para. [0111] of the original specification generally describes that such component may be part of a “…node 610 (such as the computing device 110 and/or computing node 100)” and “…may be embodied in a hardware component, software component and/or computer executable code”.  See also, para. [0114] for further descriptions.  Additionally, FIG. 3’s I/O ports and the associated description in para. [0036] have been identified that would disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the detailed functions. 
In claim 20 (dependent from claim 17), “… a token generating component” is being interpreted according to 35 U.S.C. 112(f) as a generic placeholder (or nonce) coupled with the functional language “…for receiving, from a computing device, a unique identifier associated with a physical asset to generate a unique token that corresponds to the physical asset.”  Applicant’s original FIG. 6 does illustrate a “token generating component 612”, while para. [0111] of the original specification generally describes that such component may be part of a “…node 610 (such as the computing device 110 and/or computing node 100)” and “…may be embodied in a hardware component, software component and/or computer executable code”.  See also, para. [0115] for further descriptions.  However, no written description in the Specification of the instant application has been identified that would disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the detailed functions of the claimed token generating component.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 recite limitations (as detailed above within the “Claim Interpretation” section) that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Specifically, as detailed above in the claim interpretation under 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the detailed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (US20170083907A1), hereinafter, “McDonough”, in view of Belghoul et al. (US2014/0192737A1, hereinafter, “Belghoul”.
Regarding Claim1, McDonough discloses a computer-implemented method (FIG. 8 (Listed “item for sale”); FIGS. 18-21 (“shares of …stock” purchase)) for tracking verifiable (“P2PTG blockchain”, para. [0177], lines 10-11) physical transfers (“seller gives the goods to the buyer (step 846); para. [0178], last two lines) of tokenized physical assets (“…physical objects denominated in bitcoins”, para. [0139], line 2), the method comprising:
Receiving (“[Wingdings font/0xE0]” from FIG. 8 block 838 to block 836), by a (“seller”) first computing device (“respective portable electronic devices”, para. [0176], last line), a transferor (buyer) request to transfer a digital token (as McDonough utilizes “objects denominated in bitcoins” (para. [0139], line 2), it follows that the FIG. 8 “Buyer confirms 838” request to purchase, in essence, also serves as a request to transfer a bitcoin (digital token) which denominates the item that he is purchasing; note that for the FIGS. 18-21 stock purchase example, McDonough discloses (para. [0217], lines 1-3) that the “…exchange and ownership of partial shares is certified by embedding its SHA256 digest in the Bitcoin-like blockchain…) from a first address (“seller [wallet] address”, para. [0178], lines 5-9) associated with the (seller) first computing device (“respective portable electronic device”, [0176], last line) to a second address (“buyer’s wallet address”, para [0178], lines 5-9) associated with a (buyer) second computing device (“respective portable electronic device”, para. [0176], last line), the digital token (“bitcoin”) corresponding to a unique identifier (“…item is assigned a virtual identifier in the form of a private key (step 1602).”, para. [0113], lines 1-3) associated with a physical asset;
communicating (“←” from FIG. 8 block 840 to block 842), by the first (seller) computing device (“respective portable electronic device”, [0176], last line), the received transferor request (FIG. 8’s “Seller sends bitcoin address…840”, in essence, is a response acknowledging the transferor (buyer) request) including at least a first determined location parameter (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, para. [0411], lines 7-11; FIG. 8 is an embodiment concerned with whether the buyer and seller “are in close proximity”, para [0176], line 4) to at least one node in a plurality of nodes of a distributed ledger network (FIG. 3 showing communications with each node of a plurality of nodes), the first determined location parameter being determined by the first computing device based on signals received at a physical location thereof (the first computing device may be a mobile phone (McDonough para. [0344], line 13), or smartphone (McDonough para. [0147], line 10) which include “transceivers” (McDonough para. [0435], line 14) interfacing with “cellular” (McDonough para. [0435], line 15) systems, for example; Although McDonough does not disclose, Belghoul does teach, “the first determined location parameter (“cell ID”, Belghoul para. [0016], line 6, and “GPS”, Belghoul para. [0016], line 8) being determined …based on signals received at a physical location” of a “mobile communication device”; That is, in order to lessen battery usage (Belghoul para. [0003]) of mobile devices in the monitoring of proximity closeness of mobile devices to each other, Belghoul provides a server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]); and
receiving, by the first computing device, a confirmation from any node in the plurality of nodes that the transfer of the digital token is approved (“transfer approval” is inherent in McDonough’s FIG. 8 item-purchase example, but is explicit in McDonough’s FIGS. 18-21 stock-purchase example; that is, responsive to a stock-purchase request, “…the trade execution servers 104 transmit a trade confirmation message to the SOCOACT” which represents a first computing device, McDonough para [021], lines 18-20) based on a determination (“Using a beacon or NFC, as described herein, or similar means, the P2PTG may be able to determine when both parties are in close proximity (step 818)…”, McDonough para. [0176], lines 2-5; a well-known “similar means” would be for the node to receive and compare buyer and seller cell-phone locations as derived by the cell-phones from GPS or cell tower signals, as taught by Belghoul (para. [0017], lines 9-13) that a transferee request from the second (buyer) computing device (“Buyer send bitcoins”, McDonough FIG. 8, block 844) includes at least a second location parameter (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, para. [0411], lines 7-11; FIG. 8 is an embodiment concerned with whether the buyer and seller “are in close proximity”, para [0176], line 4) that corresponds to the physical location of the first (seller) computing device (para. [0104], lines 2-6, “Using…similar means…the P2PTG may be able to determine when both parties are in close proximity (step 818)”, McDonough para. [0176], lines 2-5; a well-known “similar means” would be for the node to receive and compare buyer and seller cell-phone locations as derived by the cell-phones from GPS or cell tower signals, as taught by Belghoul (para. [0017], lines 9-13); Belghoul further teaches arrangements which continue monitoring proximity (e.g., periodically and/or at variable frequencies) of the mobile devices from a time when the mobile devices approach each other until the mobile devices move farther away from each other, para. [0036]).
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul’s proximity arrangements, to provide the above-discussed arrangement as claimed in claim 1.  Tracking ownership of a physical asset as a virtual asset within the distributed nodes/ledgers, and monitoring the close proximity-ness of the buyer/seller, and allowing the node(s) (as opposed to seller and buyer) to make determinations, would all serve to provide a “centralized source for transaction processing, clearance and auditing” (McDonough para. [0100], lines 1-3) and provide better protection against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12).  One skilled in the art would have been motivated to monitor proximity via Belghoul’s teachings to lessen battery usage (Belghoul para. [0003]) of the mobile devices in assisting in the monitoring of proximity.
Regarding Claim 2, McDonough further discloses a feature wherein the transferor request is generated based on a first private key associated with the first computing device (McDonough para. [0160], lines 7-9), and wherein the transferee request is generated based on a second private key associated with the second computing device (McDonough para. [0160], lines 7-9), “All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it”.  Given that each owned financial and non-financial (e.g., item) asset in a bitcoin or distributed ledger system, is maintained under an associated public address having been generated using an asset owner’s private key, the transferor and transferee must utilize his/her private key if he/she intends to own, and be able to later reclaim, the transferor and transferee asset, respectively). Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange McDonough and Belghoul to provide the above-discussed arrangement as claimed in claim 2.  Having the transferor and transferee generate their respective requests based upon private keys would serve to provide better protection against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12), and better guarantee access by the transferor and transferee to his/her own assets).
 Regarding Claim 3, although McDonough does not disclose, Belghoul does further teach a feature wherein at least the second location parameter is determined by the second computing device.  More particularly, while McDonough does disclose that the second computing device may be a mobile phone (McDonough para. [0344], line 13), or smartphone (McDonough para. [0147], line 10) which include “transceivers” (McDonough para. [0435], line 14) interfacing with “cellular” (McDonough para. [0435], line 15) systems, Belghoul further teaches, “the second determined location parameter (“cell ID”, Belghoul para. [0016], line 6, and “GPS”, Belghoul para. [0016], line 8) being determined …based on signals received at a physical location” of a “mobile communication device”.  That is, in order to lessen battery usage (Belghoul para. [0003]) of mobile devices in the monitoring of proximity closeness of mobile devices to each other, Belghoul teaches mobile devices providing a server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough via the teachings of Belghoul to provide the above-discussed arrangement as claimed in claim 3.  Having the second computing device determine its own second location parameter would achieve better accuracy regarding the location of the second computing device, as well as improved accuracy regarding the determination of when both parties are in close proximity for enhanced security and preventing fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12)).  
Regarding Claim 4, McDonough further discloses a feature wherein the determination (“Using a beacon or NFC, as described herein, or similar means, the P2PTG may be able to determine when both parties are in close proximity (step 818)…”, McDonough para. [0176], lines 2-5) that the transferee request (“Buyer send bitcoins”, McDonough FIG. 8, block 844) includes at least the second location parameter (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, para. [0411], lines 7-11; FIG. 8 is an embodiment concerned with whether the buyer and seller “are in close proximity”, para [0176], line 4) corresponding to the current physical location of the first computing device is made via a smart contract (“…verification standard may specify that the verification transaction should satisfy a crypto smart rule (e.g., generated via the smart contract generator GUI”, McDonough para [0411], lines 13-15) stored on a distributed ledger maintained by each node in the plurality of nodes of the distributed ledger network (“Submit contract to block chain”, McDonough FIG. 41, block 4133).
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 4.  Use of a blockchain smart contract would advantageously allow rules/contracts to be “cryptographically enforced agreements” (McDonough para. [0164], line 4) instead of being dependent upon human completion. 
Regarding Claim 5, McDonough further discloses a feature wherein the transferor (seller) request (“Seller sends bitcoin address”, McDonough FIG. 8, block 840) and the transferee (buyer) request (“Buyer send bitcoins”, McDonough FIG. 8, block 844) are each addressed to the smart contract stored on the distributed ledger (“…blockchain oracle is any of: …an RSS feed, …wherein an RSS feed is any of: an aggregated mobile phone data feed …[which may include]…instructions to detect that the verification transaction satisfies the crypto smart contract instantiated in the socially aggregated blockchain data structure based on oracle data provided by the aggregated blockchain oracle”, McDonough para. [0932]-[0934]; given that the blockchain oracle operates as an agent of the smart contract, the transferor and transferee requests are thus addressed to the smart contract). Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 5.  
Regarding Claim 6, although McDonough does not disclose, Belghoul does disclose a feature wherein a location parameter includes at least one of a set of GPS coordinates, a set of wireless signal identifiers, or a set of radio tower identifiers.  That is, Belghoul teaches mobile device arrangements assisting in a server’s task of determining proximity by providing the server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 6.  Having the second computing device determine its own second location parameter would achieve better accuracy regarding the location of the second computing device, as well as improved accuracy regarding the determination of when both parties are in close proximity for enhanced security and preventing fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12)).
Regarding Claim 7, although McDonough does not disclose, Belghoul does disclose a feature wherein signals received at the physical location include at least one of GPS signals, WiFi signals, Bluetooth signals, or radio tower signals.  That is, Belghoul teaches mobile device arrangements assisting in a server’s task of determining proximity by providing the server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 7.  Having the second computing device determine its own second location parameter would achieve better accuracy regarding the location of the second computing device, as well as improved accuracy regarding the determination of when both parties are in close proximity for enhanced security and preventing fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12)).
Regarding Claim 8, McDonough further discloses a feature, wherein the transferor (seller) request to transfer the digital token from the first address (“seller [wallet] address”, para. [0178], lines 5-9) associated with the (seller) first computing device to the second address (“buyer’s wallet address”, para [0178], lines 5-9) associated with the (buyer) second computing device is received based at least in part on an output (“Buyer send bitcoins to address”, McDonough FIG. 8, block 844; “…trade execution message is sent by the client terminal 106…”, McDonough para. [0216], lines 4-5) generated by the (buyer) second computing device and received by the (seller) first computing device (“Once the transaction is confirmed, for example, by auditing the SOCOACT blockchain according to FIG. 7, the seller gives the goods to the buyer”, McDonough para [0178], lines 9-12).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 8.  Doing so would serve to progress the sale toward consummation, based upon the “confirm” output generated by the second computing device (i.e., seller)).
Regarding Claim 9, McDonough discloses a computer-implemented method (FIG. 8 (Listed “item for sale”); FIGS. 18-21 (“shares of …stock” purchase)) for tracking verifiable (“P2PTG blockchain”, para. [0177], lines 10-11) physical transfers (“seller gives the goods to the buyer (step 846); para. [0178], last two lines) of tokenized physical assets (“…physical objects denominated in bitcoins”, para. [0139], line 2), the method comprising:
generating (issuing FIG. 8’s “Buyer confirms 838”), by a first (buyer) computing device (“respective portable electronic devices”, para. [0176], last line), a transferee (buyer) request to receive a digital token (as McDonough utilizes “objects denominated in bitcoins” (para. [0139], line 2), it follows that the FIG. 8 “Buyer confirms 838” request to purchase, in essence, also represents a request to transfer a bitcoin (digital token) which denominates the item that he is purchasing; note that for the FIGS. 18-21 stock purchase example, McDonough discloses (para. [0217], lines 1-3) that the “…exchange and ownership of partial shares is certified by embedding its SHA256 digest in the Bitcoin-like blockchain…) at a first address (“buyer’s wallet address”, para [0178], lines 5-9) associated with the first (buyer) computing device (“respective portable electronic device”, para. [0176], last line) from a second address (“seller [wallet] address”, para. [0178], lines 5-9) associated with a second computing device (“respective portable electronic device”, para. [0176], last line), the digital token (“bitcoin”) corresponding to a unique identifier (“…item is assigned a virtual identifier in the form of a private key (step 1602).”, para. [0113], lines 1-3) associated with a physical asset; 
communicating (“[Wingdings font/0xE0]” from FIG. 8 block 838 to block 836), by the first computing device (“respective portable electronic device”, para. [0176], last line), the generated (buyer) transferee request including at least a first determined location parameter (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, para. [0411], lines 7-11; FIG. 8 is an embodiment concerned with whether the buyer and seller “are in close proximity”, para [0176], line 4) to at least one node in a plurality of nodes of a distributed ledger network (FIG. 3 showing communications with each node of a plurality of nodes), the first determined location parameter being determined by the first computing device based on signals received at a physical location thereof (the first computing device may be a mobile phone (McDonough para. [0344], line 13), or smartphone (McDonough para. [0147], line 10) which include “transceivers” (McDonough para. [0435], line 14) interfacing with “cellular” (McDonough para. [0435], line 15) systems, for example; while McDonough does not disclose, Belghoul does teaches, “the first determined location parameter” (“cell ID”, Belghoul para. [0016], line 6, and “GPS”, Belghoul para. [0016], line 8) being determined …based on signals received at a physical location” of a “mobile communication device”; That is, in order to lessen battery usage (Belghoul para. [0003]) of mobile devices in the monitoring of proximity closeness of mobile devices to each other, Belghoul provides a server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003])
receiving, by the first (buyer) computing device, a confirmation from any node in the plurality of nodes that the digital token is received at the first address (“transfer approval” is inherent in McDonough’s FIG. 8 item-purchase example, but is explicit in McDonough’s FIGS. 18-21 stock-purchase example; that is, responsive to a stock-purchase request, “…the trade execution servers 104 transmit a trade confirmation message to the SOCOACT” which represents a first computing device, McDonough para [021], lines 18-20)  based on a determination (“Using a beacon or NFC, as described herein, or similar means, the P2PTG may be able to determine when both parties are in close proximity (step 818)…”, McDonough para. [0176], lines 2-5; a well-known “similar means” would be for the node to receive and compare buyer and seller cell-phone locations as derived by the cell-phones from GPS or cell tower signals, as taught by Belghoul (para. [0017], lines 9-13) that a transferor request (“Seller sends bitcoin address”, McDonough FIG. 8, block 840) from the second (sellers) computing device (“respective portable electronic device”, [0176], last line) includes at least a second location parameter that corresponds to the physical location of (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, para. [0411], lines 7-11; FIG. 8 is an embodiment concerned with whether the buyer and seller “are in close proximity”, para [0176], line 4) the first computing device. 
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul’s proximity arrangements, to provide the above-discussed arrangement as claimed in claim 9.  Tracking ownership of a physical asset as a virtual asset within the distributed nodes/ledgers, and monitoring the close proximity-ness of the buyer/seller, and allowing the node(s) (as opposed to seller and buyer) to make determinations, would all serve to provide a “centralized source for transaction processing, clearance and auditing” (McDonough para. [0100], lines 1-3) and to provide better protection against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12).  Further, one skilled in the art would have been motivated to monitor proximity via Belghoul’s teachings to lessen battery usage (Belghoul para. [0003]) of the mobile devices while assisting in proximity monitoring.
Regarding Claim 10, McDonough further discloses a feature wherein the transferee request is generated based on a first private key associated with the first computing device (McDonough para. [0160], lines 7-9), and wherein the transferor request is generated based on second private key associated with the second computing device (“All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it”, para. [0160], lines 7-9.  Given that each owned financial and non-financial (e.g., item) asset in a bitcoin or distributed ledger system, is maintained under an associated public address having been generated using an asset owner’s private key, the transferor and transferee must utilize his/her private key if he/she intends to own, and be able to later reclaim, the transferor and transferee asset, respectively). Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange McDonough and Belghoul to provide the above-discussed arrangement as claimed in claim 10.  Having the transferor and transferee generate their respective requests based upon private keys would serve to provide better protection against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12), and better guarantee access by the transferor and transferee to his/her own assets).
 Regarding Claim 11, although McDonough does not disclose, Belghoul does further teach a feature wherein at least the second location parameter is determined by the second computing device.  More particularly, while McDonough does disclose that the second computing device may be a mobile phone (McDonough para. [0344], line 13), or smartphone (McDonough para. [0147], line 10) which include “transceivers” (McDonough para. [0435], line 14) interfacing with “cellular” (McDonough para. [0435], line 15) systems, Belghoul further teaches, “the second determined location parameter (“cell ID”, Belghoul para. [0016], line 6, and “GPS”, Belghoul para. [0016], line 8) being determined …based on signals received at a physical location” of a “mobile communication device”.  That is, in order to lessen battery usage (Belghoul para. [0003]) of mobile devices in the monitoring of proximity closeness of mobile devices to each other, Belghoul teaches mobile devices providing a server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 3.  Having the second computing device determine its own second location parameter would achieve better accuracy regarding the location of the second computing device, as well as improved accuracy regarding the determination of when both parties are in close proximity for enhanced security and preventing fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12)).  
Regarding Claim 12, McDonough further discloses a feature wherein the determination (“Using a beacon or NFC, as described herein, or similar means, the P2PTG may be able to determine when both parties are in close proximity (step 818)…”, McDonough para. [0176], lines 2-5) that the transferor request (“Buyer send bitcoins”, McDonough FIG. 8, block 844) includes at least the second location parameter (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, McDonough para. [0411], lines 7-11; “…a verification standard may specify that the verification tranaction should satisfy a crypto smart rule (e.g., generated via the smart contract generator GUI).  For example, the crypto smart rule (e.g., a mart contract) may specify that the verification transaction should include a verificatio string and the location from which the verification transaction was submitted…” McDonough  para [0411], lines 9-19) corresponding to the current physical location of the first computing device is made via a smart contract (“…verification standard may specify that the verification transaction should satisfy a crypto smart rule (e.g., generated via the smart contract generator GUI”, McDonough para [0411], lines 13-15) stored on a distributed ledger maintained by each node in the plurality of nodes of the distributed ledger network (“Submit contract to block chain”, McDonough FIG. 41, block 4133).
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange McDonough’ smart contract with Belghoul to provide the above-discussed arrangement as claimed in claim 12.  Use of a blockchain smart contract would advantageously allow rules/contracts to be “cryptographically enforced agreements” (McDonough para. [0164], line 4) instead of being dependent upon human completion. 
Regarding Claim 13, McDonough further discloses a feature wherein the transferor (seller) request (“Seller sends bitcoin address”, McDonough FIG. 8, block 840) and the transferee (buyer) request (“Buyer send bitcoins”, McDonough FIG. 8, block 844) are each addressed to the smart contract stored on the distributed ledger.  (“…blockchain oracle is any of: …an RSS feed, …wherein an RSS feed is any of: an aggregated mobile phone data feed …[which may include]…instructions to detect that the verification transaction satisfies the crypto smart contract instantiated in the socially aggregated blockchain data structure based on oracle data provided by the aggregated blockchain oracle”, McDonough para. [0932]-[0934]; given that the blockchain oracle operates as an agent of the smart contract, the transferor and transferee requests are thus addressed to the smart contract). Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the teachings of McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 13.  
Regarding Claim 14, although McDonough does not disclose, Belghoul does disclose a feature wherein a location parameter includes at least one of a set of GPS coordinates, a set of wireless signal identifiers, or a set of radio tower identifiers.  That is, Belghoul teaches mobile device arrangements assisting in a server’s task of determining proximity by providing the server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 14.  Having the second computing device determine its own second location parameter would achieve better accuracy regarding the location of the second computing device, as well as improved accuracy regarding the determination of when both parties are in close proximity for enhanced security and preventing fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12)).
Regarding Claim 15, although McDonough does not disclose, Belghoul does disclose a feature wherein signals received at the physical location include at least one of GPS signals, WiFi signals, Bluetooth signals, or radio tower signals.  That is, Belghoul teaches mobile device arrangements assisting in a server’s task of determining proximity by providing the server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 15.  Having the second computing device determine its own second location parameter would achieve better accuracy regarding the location of the second computing device, as well as improved accuracy regarding the determination of when both parties are in close proximity for enhanced security and preventing fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12)).
Regarding Claim 16, McDonough further discloses a feature wherein the transferee (buyer) request to receive the digital token from the second address (“seller [wallet] address”, para. [0178], lines 5-9) associated with the second (seller) computing device is generated based at least in part on a received input that corresponds to the unique identifier (“VIN”, McDonough para. [0325], line 21) associated with the physical asset (“car”, McDonough para. [0325], line 8; “token data associated with the real-world item (e.g., linked based on the VIN)…”, McDonough para [0351], lines 19-21).  Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 16. Tracking ownership of a physical asset as a virtual asset via a “unique identifier associated with the physical asset” would serve to better protect asset ownership and against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12).
Regarding Claim 17 (i.e., first instance of claim 17 adopted by Applicant’s representative during the June 24, 2022, Interview), the art rejection indicated in the Office’s March 24, 2022, communication still remains applicable and has been adjusted in consideration of the claim amendments, as follows. 
McDonough discloses a distributed ledger network node (McDonough FIG. 3 showing communications with each node of a plurality of nodes), comprising: one or more computing devices (McDonough FIG. 3, see “Nodes/Miner/Clients”) which perform a computer-implemented method of: determining that a received transferor (seller) request (“Seller sends bitcoin address to the buyer”, McDonough FIG. 8, block 840) associated with a first address (“seller [wallet] address”, McDonough para. [0178], lines 5-9), and a received transferee (buyer) request (“Buyer send bitcoins to address”, McDonough FIG. 8, block 844) associated with a second address (“buyer’s wallet address”, McDonough para [0178], lines 5-9), each of the first address and the second address includes a corresponding set of determined location parameters that correspond to a common physical location (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, McDonough para. [0411], lines 7-11; FIG. 8 is an embodiment concerned with whether the buyer and seller “are in close proximity”, McDonough para [0176], line 4); “System shows that both parties are in close proximity”, McDonough FIG. 8, block 818; relatedly, “Using a beacon or NFC, as described herein, or similar means, the P2PTG may be able to determine when both parties are in close proximity (step 818) and begin the transaction there-between, for example, on their respective portable electronic devices.” para. [0176], lines 2-5;   Regarding the secondary Belghoul reference, in order to lessen battery usage (Belghoul para. [0003]) of mobile devices in the monitoring of proximity closeness of mobile devices to each other, Belghoul teaches mobile device arrangements assisting in a server’s task of determining proximity by providing the server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]) wherein the location parameters are determined using a set of GPS coordinates received by one or more computing devices (receive and compare buyer and seller cell-phone locations as derived by the cell-phones from GPS or cell tower signals, as taught by Belghoul (para. [0017], lines 9-13).
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 17.  Monitoring the close proximity-ness of the buyer/seller by having the buyer/seller devices provide location parameters to compare, and allowing the node(s) (as opposed to seller and buyer) to make determinations about proximity, would all serve to provide a “centralized source for transaction processing, clearance and auditing” (McDonough para. [0100], lines 1-3) and to provide better protection against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12).
Regarding Claim 18, McDonough further discloses: a digital token transfer approval component (FIG. 18, “Transaction Confirmation Component 1844”) for validating a transfer of the digital token (“bitcoin”) from the first address (“seller [wallet] address”, McDonough para. [0178], lines 5-9) to the second address (“buyer’s wallet address”, McDonough para [0178], lines 5-9) based at least in part on a determination that the received transferor (seller) request (“Seller sends bitcoin address to the buyer”, McDonough FIG. 8, block 840) associated with the first address, and the received transferee (buyer) request (“Buyer send bitcoins to address”, McDonough FIG. 8, block 844) associated with the second address, each includes the corresponding set of determined location parameters that correspond to the common physical location  (“In various embodiments, …the user should submit to the block chain a verification transaction that includes one or more of: …location data”, McDonough para. [0411], lines 7-11; FIG. 8 is an embodiment concerned with whether the buyer and seller “are in close proximity”, McDonough para [0176], line 4); “System shows that both parties are in close proximity”, McDonough FIG. 8, block 818; relatedly, “Using a beacon or NFC, as described herein, or similar means, the P2PTG may be able to determine when both parties are in close proximity (step 818) and begin the transaction there-between, for example, on their respective portable electronic devices.” para. [0176], lines 2-5;   Regarding the secondary Belghoul reference, in order to lessen battery usage (Belghoul para. [0003]) of mobile devices in the monitoring of proximity closeness of mobile devices to each other, Belghoul teaches mobile device arrangements assisting in a server’s task of determining proximity by providing the server with cell ID information (Belghoul para. [0016], lines 5-7) as general location parameters during some times, and providing GPS location coordinates (Belghoul para. [0016], line 8) as more precise location parameters during other times.  One skilled in the art at the time of invention would have been motivated to modify McDonough to include Belghoul’s proximity determining arrangements in the interest of lessened battery usage (Belghoul para. [0003]). 
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 18.  Monitoring the close proximity-ness of the buyer/seller by having the buyer/seller devices provide location parameters to compare, and allowing the node(s) (as opposed to seller and buyer) to make determinations about proximity, would all serve to provide a “centralized source for transaction processing, clearance and auditing” (McDonough para. [0100], lines 1-3) and to provide better protection against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12).
Regarding Claim 19, McDonough further discloses: a communication component (“Network Interface”, McDonough FIG. 58, block 5810) for communicating, to at least one neighboring node (FIG. 3 showing communications with each node of a plurality of nodes) of the distributed ledger network, the received transferor (seller) request (“Seller sends bitcoin address to the buyer”, McDonough FIG. 8, block 840) associated with the first address (“seller [wallet] address”, McDonough para. [0178], lines 5-9), and the received transferee (buyer) request (“Buyer send bitcoins to address”, McDonough FIG. 8, block 844) associated with the second address (“buyer’s wallet address”, McDonough para [0178], lines 5-9) based on a determination that the transfer of the digital token (bitcoin) from the first address to the second address is valid (“…New transactions are broadcast to all nodes. …When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608).  Nodes accept the block only if all transactions in it are valid…”, McDonough para [0167], lines 2-12.  In blockchain or distributed ledger systems, nodes do not work unilaterally, in that correct operation of the blockchain depends heavily on proof-of-work (PoW) consensus among nodes.  Thus, it follows that the plural requests and address information would be communicated to other nodes).
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 19.  Communicating valid requests to other nodes would serve the purpose of working toward a proof-of-work consensus among plural nodes (McDonough (para. [0008], lines 11-13).
Regarding Claim 20, McDonough further discloses: a token generating component (“The CCDSS (e.g., the Fed) may issue crypto tokens”, McDonough para. [0325], line 18) for receiving, from a computing device (“respective portable electronic devices”, para. [0176], last line), a unique identifier (“VIN”, McDonough para. [0325], line 21) associated with a physical asset (car”, McDonough para. [0325], line 8) to generate a unique token that corresponds to the physical asset (“token data associated with the real-world item (e.g., linked based on the VIN)…”, McDonough para [0351], lines 19-21).
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough with Belghoul to provide the above-discussed arrangement as claimed in claim 20.  Providing and associating an item’s unique identifier (e.g., VIN) with a generated virtual token would enhance security and provide better protection against fraudulent transactions (para. [0285], lines 4-7; para. [0324], lines 7-12). 
Conclusion
Other art made of record in the Form PTO-892 provided herewith, and not relied upon, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul J Skwierawski whose telephone number is (571)272-2642. The examiner can normally be reached 7:30am-4:30pm weekdays, except alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisory primary examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Skwierawski/
Patent Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498